MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Dec 21 2018, 10:25 am
regarded as precedent or cited before any
court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Trampas A. Whalin                                       Curtis T. Hill, Jr.
Christopher J. Evans                                    Attorney General of Indiana
Adler Tesnar & Whalin
                                                        Caryn N. Szyper
Noblesville, Indiana                                    Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lisa L. Colbert,                                        December 21, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-234
        v.                                              Appeal from the Hamilton
                                                        Superior Court
State of Indiana,                                       The Honorable Jonathan M.
Appellee-Plaintiff.                                     Brown, Judge
                                                        Trial Court Cause No.
                                                        29D02-1608-FA-6468



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018                Page 1 of 25
                                       Statement of the Case

[1]   Lisa Colbert (“Colbert”) appeals her convictions by jury and the sentence

      imposed thereon. Colbert raises several issues on appeal, which we summarize

      as follows. Colbert first raises a sufficiency of evidence claim. She then

      challenges the trial court’s rulings on the admission of certain evidence. Colbert

      further asserts that the cumulative effect of the alleged errors denied her a fair

      trial. Next, Colbert argues that her sentence is inappropriate in light of the

      nature of the offenses and her character. Finally, she argues that the trial court

      erred by failing to vacate several convictions after merging them.


[2]   Concluding that the evidence is sufficient, Colbert waived review of her

      evidentiary challenges by failing to make a contemporaneous objection at the

      time the challenged evidence was introduced at trial, there was no denial of a

      fair trial, and her sentence is not inappropriate, we affirm Colbert’s convictions

      and the sentence imposed thereon. However, we remand so that the trial court

      can issue a new sentencing order and abstract of judgment clarifying which

      convictions are vacated after merging.


[3]   We affirm and remand.


                                                    Issues

                      1. Whether there is sufficient evidence to support Colbert’s
                         convictions for vicarious sexual gratification.

                      2. Whether the trial court erred in admitting certain evidence.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 2 of 25
                          3. Whether the trial court erred in submitting a juror question to
                             A.C.

                          4. Whether the cumulative effect of alleged errors in the
                             admission of evidence amounted to a denial of a fair trial.

                          5. Whether Colbert’s sentence is inappropriate.

                          6. Whether the trial court erred when it merged seven of Colbert’s
                             convictions without also vacating the convictions.

                                                           Facts

[4]   Colbert and her husband, Jayson Colbert (“Jayson”), have four children, two

      daughters, S.C. and C.C., and two sons A.C. and T.C.1 S.C. is the oldest child

      followed by A.C., C.C., and T.C.2 From 2004 to 2007, Colbert, Jayson, S.C.,

      A.C., and C.C. resided in the Noble Manor apartment complex in Noblesville.

      S.C. was between the ages of five (5) to eight (8), A.C. between four (4) and

      seven (7), and C.C. between two (2) and five (5).


[5]   In early 2016, Detective Michael Haskett (“Detective Haskett”) with the

      Noblesville Police Department received a phone call from an individual who

      identified herself as an “aunt or great aunt of [A.C.] and [S.C.]” (Tr. Vol. 3 at

      246). Based on his conversation, Detective Haskett contacted and interviewed




      1
          T.C. was not yet born during the relevant time period for purposes of this appeal.
      2
        The State charged Colbert with child molest against C.C. However, C.C. did not testify, and the jury
      returned a not guilty verdict on the child molest count pertaining to C.C. Information regarding C.C. is
      provided only to the extent that it might be relevant for purposes of the instant appeal.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018                  Page 3 of 25
      S.C. Shortly thereafter, Detective Haskett spoke to another aunt, with whom

      then seventeen-year-old A.C. was living with in Ohio. Detective Haskett

      interviewed A.C. twice.


[6]   Based upon Detective Haskett’s investigation, the State charged Colbert with

      twenty-two counts: seven counts of Class A felony child molesting;3 two counts

      of Class A felony aiding, inducing, or causing child molesting; 4 seven counts of

      Class B felony incest;5 two counts of Class B felony vicarious sexual

      gratification;6 two counts of Class C felony child molesting;7 and two counts of

      Class D felony performing sexual conduct in the presence of a minor.8 These

      charges related back to certain activities that occurred at the Noble Manor

      apartment between 2004 and 2007 and related to alleged offenses against A.C.,

      S.C., and C.C.9


[7]   A week before trial, Colbert filed a motion in limine, requesting, in part, the

      exclusion of her “other wrongs, prior bad acts, and non-charged conduct

      and/or criminal offenses not reduced to conviction.” (App. Vol. 3 at 19). Her




      3
          IND. CODE § 35-42-4-3.
      4
          I.C. § 35-42-4-3.
      5
          I.C. § 35-46-1-3.
      6
          I.C. § 35-42-4-5.
      7
          I.C. § 35-42-4-3.
      8
          I.C. § 35-42-4-5.
      9
       We note that the Indiana General Assembly amended the above cited statutes. Because Colbert’s offenses
      occurred between 2004 and 2007, we apply the statutes in effect at the time of her offenses.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018              Page 4 of 25
motion in limine also sought to exclude the introduction of “evidence from the

cases and investigations conducted by the Department of Child Services, Child

Protective Services, and other similar agencies.” (App. Vol. 3 at 21). The State

then filed a notice of intent to offer Indiana Evidence Rule 404(b) evidence at

Colbert’s trial. The motion reads, in part, as follows:


          1. The State intends to offer the following evidence of crimes,
          wrongs, or other acts at the trial of this matter:
                a. physical abuse committed or observed by the
                Defendant.
                b. drug use committed or observed by the Defendant.
                c. neglect committed or observed by the defendant.
                d. Department of Child Services involvement.
                e. Jayson Colbert’s conduct and statements related to the
                charges against the defendant as well as the above.
          2. The State intends to introduce any and all evidence and
          information arising from the above investigations and incidents
          for the purpose of proving –
                a. motive, to show that some of the crimes charged were
                committed as part of a drug deal or were facilitated by
                physical abuse,
                b. opportunity, to explain the periods of time when the
                children were in the defendant’s custody and care,
                c. intent,
                d. preparation,
                e. plan, in that it shows a similar series of conduct over
                the four charged years in which sexual abuse, physical
                abuse, drug abuse were all tied together. Eliminating one
                of those eliminates the context for the others,
                f. knowledge,
                g. identity, absence of mistake, and/or
                i. lack of accident[.]


Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 5 of 25
      (App. Vol. 3 at 33).


[8]   A three-day jury trial began on December 5, 2017. At the start of trial, the

      parties litigated the State’s 404(b) motion and Colbert’s motion in limine. The

      trial court ruled that the State could introduce evidence of Colbert’s drug use,

      physical abuse, and Jayson’s conduct and statements related to Colbert’s

      charges so long as the evidence was limited to the time period when the

      Colberts lived at Noble Manor. The portion of Colbert’s motion in limine that

      sought to exclude evidence regarding other crimes, wrongs and acts was

      therefore denied as it pertains to the Noble Manor time period and granted to

      the extent that any such evidence might fall outside of the identified time

      period. The portion of Colbert’s motion in limine that sought to exclude

      evidence regarding the Department of Child Services and Child Protective

      Services was granted. The trial court’s pre-trial ruling is further explained by

      the following colloquy:


              STATE: So maybe we can present bad things that happened at
              Noble Manor that are related to the actual charged crimes –

              THE COURT: Yeah.

              STATE: -- but we can’t -- and which would include physical
              abuse and drug activities.

              THE COURT: Absolutely.

              STATE: And can’t do it relative to things that happened outside
              our slightly expanded charged timeframe. So basically if it didn’t
              happen at Noble Manor or when they were living in Noble
              Manor, we don’t -- that’s where the motion in limine is. Does
              that make -- is that basically what the Court’s ruling?

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 6 of 25
               THE COURT: Yeah. That’s what my ruling is. And there’s a
               three-year gap, so I mean, I’m plus or minusing a year on each
               end of this just to deal with the time period delay, but since
               there’s a three-year gap between Noble Manor and the white
               house, that more than covers us. So the white house we said is
               from 2010 to 2012, roughly, so as far as memories go, I think
               everything at Noble Manor is pretty much fair game. And as far
               as the -- so in terms of the 404(b) motion, in terms of 1, 2, and 3
               and 4, as long as we’re dealing with Noble Manor, I’m fine with
               that information coming in. Was the statements made by Jayson
               Colbert, that’s in the ‘04 to ‘07 time period?

               STATE: Yes.


       (Tr. Vol. 2 at 78-79).

[9]    At trial, eighteen-year-old A.C. testified that between 2004 and 2007, when his

       parents ran out of money to buy drugs, Colbert and Jayson invited men to the

       Noble Manor apartment and allowed the men to choose one of his sisters to

       have sexual intercourse with in exchange for drugs. He also explained at length

       about the instances he observed his parents engaging in sexual acts and the

       numerous instances when Colbert sexually abused him.


[10]   A.C. testified regarding the various acts that Colbert had committed against

       him. For example, he testified that when he was four, he was sitting on a

       windowsill in an upstairs bedroom of the Noble Manor apartment when he saw

       Colbert walking around naked, massaging her vagina with her hands and

       moaning. On another occasion, A.C. was dressed in pajamas when Colbert

       lured him into her bedroom under the guise of watching cartoons, took off his

       pajama pants, and started rubbing his penis with her hand. Colbert then moved


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 7 of 25
       her body on top of A.C., started “grinding” on him, and inserted his penis

       “inside her private parts.” (Tr. Vol. 3 at 127-28).


[11]   A.C. further testified that when he was four or five years old, Colbert “used to

       masturbate [him] and used to make [him] have sex with [a] little girl[,]” who

       was about two years younger than A.C. at the time. (Tr. Vol. 3 at 130). In

       response to follow-up questions, A.C. explained that the sex involved “private

       parts.” (Tr. Vol. 3 at 131). When asked, “what was happening,” A.C.

       responded, “intercourse.” (Tr. Vol. 3 at 131). The State then asked A.C.,

       “what was your penis doing,” and A.C. responded, “[r]ubbing against the little

       girl’s private part.” (Tr. Vol. 3 at 131). Later, on cross-examination, counsel

       for Colbert specifically asked A.C.: “[a]nd you had sex with a two-year-old,

       perhaps, at that point in time, and sex, I mean, you stuck your penis in her

       vagina?” (Tr. Vol. 3 at 175-76). A.C. responded “yes.” (Tr. Vol. 3 at 176).


[12]   On multiple occasions, while living in the Noble Manor apartment, both

       Colbert and Jayson physically abused A.C. They threw him across the room

       and punched him in the face. On another occasion, Jayson, in Colbert’s

       presence, threw A.C. into a fan with metal blades. A.C.’s testimony indicated

       that the very last time he was punched in the face by Colbert was when he was

       seven and “that’s how [he] got taken away.” (Tr. Vol. 3 at 162).


[13]   At the conclusion of A.C.’s testimony, a juror submitted a question for A.C.:

       “How did it come about that you were removed from your home at age 7?”

       (Tr. Vol. 3 at 218). Colbert’s attorney objected to the question as cumulative,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 8 of 25
       but the trial court overruled the objection and allowed A.C. to answer. In

       response, A.C. stated: “I called my sister the B word and it was in front of

       [Colbert]. And I got slapped across the face and this whole side of my face

       swelled up and my school saw it and they called Children’s Services and I got

       removed.” (Tr. Vol. 3 at 218). Colbert’s attorney again objected and stated, “I

       guess the only cure is to ask the jury to ignore the last part of his answer and

       then move on.” (Tr. Vol. 3 at 218). The trial court granted Colbert’s request

       and instructed the jury “to ignore the last part of [A.C.’s] answer.” (Tr. Vol. 3

       at 219). Later, defense counsel asked the trial court to strike A.C.’s “DCS

       comment” from the record, and the trial court granted Colbert’s request. (Tr.

       Vol. 3 at 219-20).


[14]   Nineteen-year-old S.C. also testified. She described witnessing her parents have

       sex with their bedroom door open. S.C. also recalled that her parents had drugs

       in the living room and that her parents had invited drug dealers into the

       apartment. When asked if she was ever forced to have sex with a drug dealer,

       S.C. responded “not that I can remember.” (Tr. Vol. 3 at 239). S.C. also

       testified that she was unable to recall being given a substance and then not

       remembering what happened.


[15]   The jury found Colbert guilty of five counts of Class A felony child molesting;

       five counts of Class B felony incest; two counts of Class B felony vicarious

       sexual gratification; two counts of Class C felony child molesting; and two

       counts of Class D felony performing sexual conduct in the presence of a minor.

       The trial court then entered judgments of conviction on the sixteen counts.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 9 of 25
[16]   At sentencing, the trial court merged the five Class B felony incest convictions

       into the five Class A felony child molesting convictions. The trial court also

       merged Colbert’s two Class C felony child molest convictions together and her

       two Class B felony vicarious sexual gratification convictions together. The trial

       court declined to sentence Colbert on the seven merged counts. Thereafter, the

       trial court sentenced Colbert to twenty-five (25) years for each of the five Class

       A felony child molesting convictions; ten (10) years for the Class B felony

       vicarious sexual gratification convictions; four (4) years for the Class C felony

       child molesting conviction; and 545 days for each of the two Class D felony

       performing sexual conduct in the presence of a minor convictions. All of her

       convictions were ordered to be served consecutively, with an aggregate sentence

       of one-hundred forty-two (142) years in the Department of Correction. Colbert

       now appeals.


                                                  Decision

       1. Sufficiency of Evidence


[17]   First, Colbert challenges the sufficiency of the evidence for her two Class B

       felony vicarious sexual gratification convictions. Our standard of review for

       sufficiency of evidence claims is well-settled. We do not assess the credibility of

       the witnesses or reweigh the evidence in determining whether the evidence is

       sufficient. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We consider only

       the probative evidence and reasonable inferences supporting the verdict. Id.

       Reversal is appropriate only when no reasonable fact-finder could find the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 10 of 25
       elements of the crime proven beyond a reasonable doubt. Id. Thus, the

       evidence is not required to overcome every reasonable hypothesis of innocence

       and is sufficient if an inference may reasonably be drawn from it to support the

       verdict. Id. at 147.


[18]   In order to convict Colbert of Class B felony vicarious sexual gratification, the

       State was required to prove beyond a reasonable doubt that between June 11,

       2004 and April 10, 2007, Colbert, being at least eighteen (18) years of age, to

       wit: twenty-four (24) to twenty-seven (27) years of age, did knowingly direct or

       aid or induce or cause A.C., a child under the age of fourteen (14), to wit: four

       (4) to seven (7) years of age to engage in sexual intercourse with another child

       under the age of fourteen (14), with the intent to arouse or satisfy the sexual

       desires of one of the children or the other person. IND. CODE § 35-42-4-5(b)(1).

       “Sexual intercourse” means an act that includes any penetration of the female

       sex organ by the male sex organ. IND. CODE § 35-31.5-2-302. The statute

       defining sexual intercourse “does not require that the vagina be penetrated, only

       that the female sex organ be penetrated.” Thompson v. State, 674 N.E.2d 1307,

       1311 (Ind. 1996). Proof of the “slightest penetration” of the female sex organ

       by the male sex organ is sufficient. Mastin v. State, 966 N.E.2d 197, 202 (Ind.

       Ct. App. 2012), trans. denied.


[19]   Here, Colbert challenges the sufficiency of the evidence of sexual intercourse to

       support her vicarious sexual gratification convictions. She specifically asserts

       that “[g]iven A.C.’s testimony, it is at best ambiguous and unclear as to whether

       sexual intercourse occurred, and his testimony is clearly insufficient to sustain a

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 11 of 25
       conviction under subsection (b)(1) of the statute.” (Colbert’s Br. 22). She also

       asserts that A.C.’s testimony was incredibly dubious.


[20]   The State argues that sufficient evidence was presented from which the jury

       could infer that sexual intercourse had occurred. The State also asserts that

       A.C.’s testimony was not incredibly dubious, noting that “A.C. never wavered

       from his version of events on direct or cross-examination and his testimony is

       not so improbable or contrary to human experience that no reasonable person

       could believe it.” (State’s Br. 23).


[21]   Our review of the record reveals that A.C. testified that when he was four or

       five years old, Colbert “used to make [him] have sex with [a] little girl[,]” who

       was about two years younger than A.C. at the time. (Tr. Vol. 3 at 130). In

       response to follow-up questions, A.C. explained that the sex involved “private

       parts.” (Tr. Vol. 3 at 131). When asked “what was happening,” A.C.

       responded, “intercourse.” (Tr. Vol. 3 at 131). The State then asked A.C.,

       “what was your penis doing,” and A.C. responded, “[r]ubbing against the little

       girl’s private part.” (Tr. Vol. 3 at 131). Later, on cross-examination, counsel

       for Colbert specifically asked A.C.: “[a]nd you had sex with a two-year-old,

       perhaps, at that point in time, and sex, I mean, you stuck your penis in her

       vagina?” (Tr. Vol. 3 at 175-76). A.C. responded “yes.” (Tr. Vol. 3 at 176).


[22]   There is sufficient evidence of sexual intercourse to support Colbert’s vicarious

       sexual gratification convictions. A.C. was asked directly on cross-examination

       whether his penis penetrated the young child’s vagina and A.C. responded in


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 12 of 25
       the affirmative. This was sufficient evidence to sustain her conviction. See

       Parmley v. State, 699 N.E.2d 288, 291 (Ind. Ct. App. 1998) (holding that a child

       molestation victim’s affirmative response upon being asked by the prosecutor

       whether the defendant put his penis inside her was sufficient evidence to sustain

       the child molesting conviction), trans. denied. Further, as noted above, sexual

       intercourse “does not require that the vagina be penetrated, only that the female

       sex organ be penetrated.” Thompson, 674 N.E.2d at 1311. Thus, taking A.C.’s

       direct examination testimony that he rubbed his penis against the young child’s

       vagina, this was also sufficient evidence to establish sexual intercourse of the

       young child’s female sex organ to sustain Colbert’s conviction. See Mastin, 966

       N.E.2d at 202 (holding that the evidence of penetration was sufficient to

       support defendant’s child molesting conviction based on defendant’s statements

       that he would push aside victim’s underwear and “rub on” her vagina with his

       penis). Accordingly, we find that there was sufficient evidence to support

       Colbert’s vicarious sexual gratification conviction.


[23]   To the extent that Colbert argues that the incredible dubiosity rule requires

       reversal of her conviction, we note that the rule applies only in very narrow

       circumstances. Townsend v. State, 26 N.E.3d 619, 626 (Ind. Ct. App. 2015),

       trans. denied. Appellate courts may impinge upon a jury’s function to judge the

       credibility of a witness, however, by applying the “incredible dubiosity” rule.

       Fajardo v. State, 859 N.E.2d 1201, 1208 (Ind. 2007). Application of the rule is

       rare, and “‘[t]he standard to be applied is whether the testimony is so incredibly

       dubious or inherently improbable that no reasonable person could believe it.’”

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 13 of 25
       Hampton v. State, 921 N.E.2d 27, 29 (Ind. Ct. App. 2010) (quoting Fajardo, 859

       N.E.2d, at 1208), reh’g denied, trans. denied. To warrant application of the

       incredible dubiosity rule, there must be “1) a sole testifying witness; 2)

       testimony that is inherently contradictory, equivocal, or the result of coercion;

       and 3) a complete absence of circumstantial evidence.” Moore v. State, 27

       N.E.3d 749, 756 (Ind. 2015).


[24]   Colbert suggests that A.C.’s testimony was “both internally inconsistent and

       inherently improbable.” (Colbert’s Br. 19). Such arguments, however, are

       issues of witness credibility. The function of weighing witness credibility lies

       with the trier of fact, not this court. Townsend, 26 N.E.3d at 626. We cannot

       reweigh the evidence or judge the credibility of the witnesses. See Drane, 867

       N.E.2d at 146. We also observe that it is well-established that in a prosecution

       involving sexual offenses upon a child, a conviction may stand solely on the

       uncorroborated testimony of a minor witness. Smith v. State, 779 N.E.2d 111,

       115 (Ind. Ct. App. 2002), trans. denied. Additionally, the absence of a witness

       does not mean that a criminal offense did not occur. See Carter v. State, 31

       N.E.3d 17, 31 (Ind. Ct. App. 2015) (“That no other person testified to

       witnessing or hearing [the victim] being molested does not establish that the

       abuse did not happen”), reh’g denied, trans. denied. Further, there was not one

       sole testifying witness. A.C., S.C., and Detective Haskett all testified. We

       cannot say that the incredible dubiosity rule applies to Colbert’s case.


       2. Admission of Evidence



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 14 of 25
[25]   Colbert contends that the trial court erred in the admission of testimony

       regarding her drug use, physical abuse, and the bad acts of Jayson. Colbert

       argues that admission of “such a voluminous amount of evidence” amounted to

       improper character evidence prohibited by Indiana Evidence Rule 404(b).

       (Colbert’s Br. 27).


[26]   The admission and exclusion of evidence falls within the sound discretion of

       the trial court, and we review the admission of evidence only for an abuse of

       discretion. Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of

       discretion occurs when the trial court’s decision is clearly against the logic and

       effect of the facts and circumstances before it. Conley v. State, 972 N.E.2d 864,

       871 (Ind. 2012), reh’g denied.


[27]   Evidence Rule 404(b) provides:

               (b) Crimes, Wrongs, or Other Acts.
                  (1) Prohibited Uses. Evidence of a crime, wrong, or other act is
                  not admissible to prove a person’s character in order to show
                  that on a particular occasion the person acted in accordance
                  with the character.
                  (2) Permitted Uses; Notice in a Criminal Case. This evidence
                  may be admissible for another purpose, such as proving
                  motive, opportunity, intent, preparation, plan, knowledge,
                  identity, absence of mistake, or lack of accident. On request
                  by a defendant in a criminal case, the prosecutor must:
                       (A) provide reasonable notice of the general nature of any
                       such evidence that the prosecutor intends to offer at trial;
                       and
                       (B) do so before trial if the court, for good cause, excuses
                       lack of pretrial notice.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 15 of 25
       This rule is designed to prevent the jury from assessing a defendant’s present

       guilt on the basis of her past propensities – the “forbidden inference.” Remy v.

       State, 17 N.E.3d 396, 399 (Ind. Ct. App. 2014), trans. denied. In assessing the

       admissibility of 404(b) evidence, the court must: (1) determine that the evidence

       of other crimes, wrongs, or acts is relevant to a matter at issue other than the

       defendant’s propensity to commit the charged act; and (2) balance the probative

       value of the evidence against its prejudicial effect pursuant to Evidence Rule

       403. Bishop v. State, 40 N.E.3d 935, 951 (Ind. Ct. App. 2015), trans. denied. The

       effect of Rule 404(b) is that evidence is excluded only when it is introduced to

       prove the forbidden inference of demonstrating the defendant’s propensity to

       commit the charged crime. Rogers v. State, 897 N.E.2d 955, 960 (Ind. Ct. App.

       2008), reh’g denied, trans. denied. The trial court has wide latitude, however, in

       weighing the probative value of the evidence against the possible prejudice of its

       admission. Crain v. State, 736 N.E.2d 1223, 1235 (Ind. 2000).


[28]   To preserve a claim of evidentiary error for purposes of appeal, a defendant

       must make a contemporaneous objection at the time the evidence is introduced.

       Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010). This is true regardless of

       whether the appellant filed a pre-trial motion seeking to exclude the evidence in

       question. Id. “The purpose of this rule is to allow the trial judge to consider the

       issue in light of any fresh developments and also to correct any errors.” Id.


[29]   Here, Colbert filed a pre-trial motion in limine to exclude evidence of her

       “other wrongs, prior bad acts, and non-charged conduct and/or criminal

       offenses not reduced to conviction.” (App. Vol. 3 at 33). However, Colbert did

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 16 of 25
       not object at the time the evidence was introduced at trial. 10 She therefore failed

       to preserve the issue for appeal. See Johnson v. State, 725 N.E.2d 864, 867 (Ind.

       2000) (noting a trial counsel’s failure to object to the admission of evidence

       waives an error for appellate review).


[30]   Because Colbert waived this argument, she can prevail only by meeting the

       “daunting” fundamental error standard. Griffith v. State, 59 N.E.3d 947, 956

       (Ind. 2016). The fundamental error exception to the contemporaneous-

       objection requirement applies only “‘when the error constitutes a blatant

       violation of basic principles, the harm or potential for harm is substantial, and

       the resulting error denies the defendant fundamental due process.” Matthews v.

       State, 849 N.E.2d 578, 587 (Ind. 2006). The alleged error must either make a

       fair trial impossible or constitute clearly blatant violations of basic and

       elementary principles of due process. Brown, 929 N.E.2d at 207. The

       fundamental error exception is “extremely narrow” and reaches only those

       errors that are so blatant that the trial judge should have taken action sua sponte.

       Knapp v. State, 9 N.E.3d 1274, 1281 (Ind. 2014), cert. denied. The doctrine is

       available only in egregious circumstances. Brown, 929 N.E.2d at 207.




       10
          Colbert also argues that her alternate course of action “of objecting to this evidence at trial would have
       been made in vein, and the required objections would have been so frequent that a jury may have perceived
       that the defense was employing tactics of obstruction.” (Colbert’s Br. 25). This argument is not persuasive.
       Because Indiana recognizes continuing objections, if counsel were concerned about interrupting the flow of
       trial, permission to show a continuing objection could have been sought. See Hayworth v. State, 904 N.E.2d
       684, 692 (Ind. Ct. App. 2009). See also Evid. R. 103(b) (Once the court rules definitively on the record at trial
       a party need not renew an objection or offer of proof to preserve a claim of error for appeal).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018                    Page 17 of 25
[31]   Colbert has failed to show fundamental error in the trial court’s decision to

       admit testimony regarding her drug use, physical abuse, and the bad acts of

       Jayson. Considering A.C.’s testimony about Colbert’s drug use, we note that

       this evidence was relevant to two of the charged offenses for Class A felony

       aiding, inducing, or causing child molest by allegedly trading sexual intercourse

       with his young sisters for drugs. In fact, Colbert “conced[es] that there exists a

       rational link and relationship between the evidence of some drug usage and the

       [S]tate’s charges that Colbert aided, induced or caused the offense of child

       molest (which read, in substance, that Colbert facilitated sex with her minor

       children in exchange for drugs) . . . .” (Colbert’s Br. 27). A.C.’s testimony

       regarding Colbert’s drug use was relevant and highly probative because it was

       connected to the manner in which she was alleged to have carried out the

       charged offenses. Thus, Colbert cannot show error, let alone fundamental

       error.


[32]   Turning to the testimony regarding Colbert’s physical abuse of A.C. and the

       bad acts of Jayson, we conclude, for the same reasons that the testimony

       regarding Colbert’s drug use was admissible, the testimony regarding Colbert’s

       physical abuse and bad acts of Jayson was also admissible. The jury was

       entitled to hear this relevant and probative evidence. Accordingly, Colbert has

       failed to meet the daunting task of showing that the admission of the testimony

       regarding Colbert’s drug use, physical abuse, and the bad acts of Jayson

       constituted fundamental error.


       3. Juror Question to A.C.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 18 of 25
[33]   Colbert argues that the trial court abused its discretion when it submitted a

       juror’s question to A.C. Specifically, she contends that the question violated

       her motion in limine, inappropriately allowed 404(b) evidence, and was

       cumulative. Whether to submit a juror’s question to a witness is within the

       discretion of the trial court. Amos v. State, 896 N.E.2d 1163, 1169 (Ind. Ct.

       App. 2008), trans. denied. We will therefore review the trial court’s decision

       only for an abuse of that discretion. Id. at 1170. Indiana Evidence Rule 614(d)

       provides:

               Questioning by Juror. A juror may be permitted to propound
               questions to a witness by submitting them in writing to the judge,
               who will decide whether to submit the question to the witness for
               answer, subject to the objections of the parties, which may be
               made at the time or at the next available opportunity when the
               jury is not present. Once the court has ruled upon the
               appropriateness of the written questions, it must then rule upon
               the objections, if any, of the parties prior to submission of the
               questions to the witness.


       A proper juror question is one that allows the jury to understand the facts and

       discover the truth. Amos, 896 N.E.2d at 1170.


[34]   Here, a juror submitted the following question to A.C.: “How did it come about

       that you were removed from your home at age 7?” (Tr. Vol. 3 at 218). Colbert

       objected to the question as cumulative of prior testimony. The trial court

       overruled the objection, submitted the question to A.C., and he responded: “I

       called my sister the B word and it was in front of [Colbert]. And I got slapped

       across the face and this whole side of my face swelled up and my school saw it

       and they called Children’s Services and I got removed.” (Tr. Vol. 3 at 218).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 19 of 25
       Colbert again objected and requested that the trial court “ask the jury to ignore

       the last part of that answer and then move on.” (Tr. Vol. 3 at 219). The trial

       court granted Colbert’s request and admonished the jury to ignore the last part

       of A.C.’s answer. Thereafter, Colbert requested the trial court to strike A.C.’s

       “DCS comment[]” from the record, and the trial court granted Colbert’s

       request. (Tr. Vol. 3 at 219).


[35]   Colbert argues that A.C.’s response to the juror question was “highly

       prejudicial” and there was a “substantial likelihood that the improper testimony

       contributed to the jury’s finding of guilt.” (Colbert’s Br. 14). We find that

       asking A.C. the juror question was inappropriate for two reasons. First, the

       juror question referred to Rule 404(b) evidence prohibited by Colbert’s motion

       in limine. Prior to the start of trial, the trial court granted Colbert’s motion in

       limine to exclude, in relevant part, any “evidence from cases and investigations

       conducted by the Department of Child Services, Child Protective Services, and

       other similar agencies.” (App. Vol. 3 at 21). It is clear that the answer was

       more than what was expected and included information prohibited by Colbert’s

       motion in limine. The second reason the juror question was inappropriate was

       because it was cumulative of other evidence properly before the jury. Before

       A.C.’s response to the juror’s question, he had already testified that he left

       Noble Manor because he was removed from the home. Further, on cross-

       examination, Colbert elicited from A.C. the following: “the very last time I got

       punched in the face was when I was seven; that’s how I got taken away.” (Tr.

       Vol. 3 at 162).


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 20 of 25
[36]   We need not address Colbert’s arguments because she sought and received an

       admonishment for the jury to disregard any testimony relating to DCS. We

       presume an admonishment is sufficient to cure any error in the admission of

       evidence. Beer v. State, 885 N.E.2d 33, 48 (Ind. Ct. App. 2008). Nevertheless,

       we disagree that the juror question and subsequent answer “affected Colbert’s

       substantial rights.” (Colbert’s Br. 32). “[E]vidence admitted in violation of

       Evidence Rules 402, 403, or 404 will not require a conviction to be reversed ‘if

       its probable impact on the jury, in light of all of the evidence in the case, is

       sufficiently minor so as to not affect a party’s substantial rights.’” Houser v.

       State, 823 N.E.2d 693, 698 (Ind. 2005) (citations omitted). When the brief

       reference to A.C. being removed by DCS is viewed in light of the overwhelming

       evidence of Colbert’s guilt in this case, its probable impact on the jury was

       minor.


       4. Cumulative Effect of Errors


[37]   Colbert argues that the cumulative effect of the alleged errors in admission of

       evidence discussed above denied her a fair trial. The State responds that a

       number of trial irregularities that do not amount to error standing alone do not

       collectively amount to reversible error. Reaves v. State, 586 N.E.2d 847, 858

       (Ind. 1992). Under some circumstances, the cumulative effect of trial errors

       may warrant reversal even if each error might be deemed harmless in isolation.

       Hubbell v. State, 754 N.E.2d 884, 895 (Ind. 2001). However, in this case, it is

       clear that any prejudice that may have resulted was slight and the cumulative

       effect of the alleged imperfections did not warrant reversal. Colbert was

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 21 of 25
       “‘entitled to a fair trial, not a perfect trial.’” Inman v. State, 4 N.E.3d 190, 203

       (Ind. 2014) (quoting Myers v. State, 887 N.E.2d 170, 175 (Ind. Ct. App. 2008),

       trans. denied). Any alleged imperfection in Colbert’s trial “were more isolated

       than pervasive in nature.” Id.


       5. Inappropriate Sentence


[38]   Colbert next argues that her aggregate sentence of one-hundred forty-two (142)

       years is inappropriate in light of the nature of the offenses and her character.

       This Court may revise a sentence if it is inappropriate in light of the nature of

       the offense and the character of the offender. Ind. Appellate Rule 7(B). “The

       7(B) ‘appropriateness’ inquiry is a discretionary exercise of the appellate court’s

       judgment, not unlike the trial court’s discretionary sentencing determination.”

       Knapp, 9 N.E.3d at 1291-92. “Appellate Rule 7(B) analysis is not to determine

       whether another sentence is more appropriate but rather whether the sentence

       imposed is inappropriate.” Conley, 972 N.E.2d at 876 (internal quotation marks

       and citation omitted). The defendant has the burden of persuading the

       appellate court that her sentence is inappropriate. Childress v. State, 848 N.E.2d

       1073, 1080 (Ind. 2006). Whether a sentence is inappropriate ultimately

       depends upon “the culpability of the defendant, the severity of the crime, the

       damage done to others, and a myriad of other factors that come to light in a

       given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).


[39]   “‘[R]egarding the nature of the offense, the advisory sentence is the starting

       point the Legislature has selected as an appropriate sentence for the crime


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 22 of 25
       committed.’” Bowman v. State, 51 N.E.3d 1174, 1181 (Ind. 2016) (quoting

       Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d

       218 (Ind. 2007)). Here, Colbert was convicted of five Class A felonies and

       sentenced to twenty-five (25) years for each conviction. The sentencing range

       for a Class A felony is “for a fixed term of between twenty (20) and fifty (50)

       years, with the advisory sentence being thirty (30) years.” I.C. § 35-50-2-4. She

       was also convicted of seven Class B felonies and sentenced to ten (10) years.

       The sentencing range for a Class B felony is “for a fixed term of between six (6)

       and twenty (20) years, with the advisory sentence being (10) years.” I.C. § 35-

       50-2-5. She was also convicted of two Class C felonies and sentenced to four

       (4) years. The sentencing range for a Class C felony is “for a fixed term of

       between two (2) and eight (8) years, with the advisory sentence being four (4)

       years.” I.C. § 35-50-2-6. Finally, Colbert was convicted of two Class D felonies

       and sentenced to 545 days for each conviction. For a Class D felony, the

       sentencing range is “for a fixed term of between six (6) months and three (3)

       years, with the advisory sentence being one and one-half (1½) years.” I.C. § 35-

       50-2-7. The trial court imposed sentences that were either advisory or below

       the advisory sentence.


[40]   Colbert argues that the nature of her offenses does not support her aggregate

       one-hundred forty-two (142) years sentence. We disagree. The nature of her

       offenses involves Colbert, the mother of A.C., abusing her position of trust by

       repeatedly molesting A.C., when he was between the tender ages of four (4) and

       seven (7). Colbert forced A.C. to have sexual intercourse with another young


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 23 of 25
       child for whom she was babysitting. She also physically abused A.C. if he did

       not acquiesce to her sexual demands. Taken together, this underscores the

       perverse and heinous nature of Colbert’s crimes.


[41]   As for her character, Colbert argues that her lack of criminal history warrants a

       reduced sentence. When considering the character-of-the-offender prong of our

       inquiry, one relevant consideration is the defendant’s criminal history.

       Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007). Here, the

       evidence submitted at trial is more persuasive of Colbert’s character than her

       alleged prior good behavior. As the trial court recognized, Colbert “violate[d]

       probably one of the most sacred relationships out there of mother and child by

       not protecting her child.” (Tr. Vol. 4 at 224). Indeed, not only did Colbert fail

       to protect A.C., she actively violated him and his innocence. Accordingly,

       Colbert has not persuaded us that her sentence is inappropriate.


       6. Judgment of Conviction


       Finally, Colbert argues, and the State concedes, that the trial court erred when

       it merged seven of Colbert’s convictions without vacating the judgments of

       conviction. We agree. A trial court’s act of merging, without also vacating,

       convictions that violate double jeopardy prohibitions, is not sufficient to cure

       the double jeopardy violation. Gregory v. State, 885 N.E.2d 697, 703 (Ind. Ct.

       App. 2008), trans. denied. Accordingly, we remand this cause to the trial court

       with instructions for the trial court to issue a new sentencing order and abstract

       of judgment vacating Colbert’s five convictions for Class B felony incest, one


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 24 of 25
       conviction for Class B felony vicarious sexual gratification, and one conviction

       for Class C felony child molest.


[42]   Affirmed and Remanded.


       Najam, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-234 |December 21, 2018   Page 25 of 25